DETAILED ACTION
 Claims 14 - 26 are presented for examination. 
Specification
The title of the invention is objected for not being descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Election/Restrictions
Applicant elected without traverse to prosecute claims associated with Specie 2 related to Fig. 3 is acknowledge by the Primary Examiner. Accordingly, all claims pertain to the elected Specie will be prosecuted. The restriction is made Final. 
Claim Analysis - 35 USC § 112
Claim limitation “an X-Y scan head module.” has/have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “an X-Y scan head module” coupled with functional language “an X-Y scan head module to position the laser beam on a work piece beam” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  “an X-Y scan head module” show no structural modifier in the claim.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or  35 U.S.C. 112, sixth paragraph, claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112, sixth paragraph limitation: “…The X-Y scan module may include an X galvo motor 10 to drive rotation of a mirror and a Y galvo motor 11 to drive rotation of a mirror…” paragraph [0032].  

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 17, 20, 21, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MUM-FATT BUK (WO 2009054811 A1).
	For claims 14, 17, and 21, MUM-FATT discloses an imaging system for use with a galvanometric scanning system (GSS) having a laser device to generate a laser beam and an X-Y 
	one or more processors (180/190) configured to: 
	recognize a marking feature in an image of the workpiece (Fig 1A – 8A item 160-vision detector which is a camera) [0007-8, 0024-27]; 
	fit a polygon or ellipse to the marking feature (Fig 1A- 1B, 3A-3B) [0007-8, 0024-27]; and 
	determine an offset between a center of the polygon or ellipse and the predetermined target point [0021-26], 
	wherein the offset is indicative of an accuracy of a calibration of the GSS [00024]-[0027].

Claim 17 differs from claim 14 only by the additional recitation of the following limitations, which are also taught by MUM-FATT, MUM-FATT further discloses a system (Figs. 1-8). All other identical limitations are rejected based on the same rationale as shown above. 
	Claim 21 differs from claim 14 only by the additional recitation of the following limitations, which are also taught by MUM-FATT, MUM-FATT further discloses a method of validation of a calibration of a galvanometric scanning system (GSS) having a laser device to generate a laser beam and an X-Y scan head module to position the laser beam on a work piece (Figs 1A- Fig 8B, item 110-laser source; [0039, 0048]), the method comprising: 

	commanding the GSS to draw a mark based on a polygon or ellipse of the selected dimension around a predetermined target point associated with the work piece to generate assessment data (Fig 1A- 1B, 3A-3B) [0007-8, 0024-27]; and 
	following operation of the GSS based on said commanding [0007-8, 0024-27]. All other identical limitations are rejected based on the same rationale as shown above.

	For claims 20, and 24, MUM-FATT discloses the imaging system comprises an integrated optical coordinate measurement machine (CMM), wherein the integrated optical CMM comprises a component of the GSS [0039, 0048].

	For claim 25, MUM-FATT discloses the polygon has n-order symmetry in which n is greater than one (Figs. 5-8).

	For claim 26, MUM-FATT discloses the polygon comprises a rectangle, an equilateral triangle, a hexagon, an octagon, or an icosagon (Figs. 5-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 15, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over MUM-FATT BUK (WO 2009054811 A1) in view of Murakami (US Pub. 20140327687 A1).
	For claims 15 and 18, MUM-FATT discloses the marking feature comprises a pattern including a portion of plural polygons or plural ellipse (Figs. 5-8), and 
	wherein recognize a marking feature in an image of the workpiece further comprises search the image for the largest marking feature visible to the imaging system at a magnification setting (Figs 1A-8A item 160-CCD camera) [0045]-[0049]. 
	But MUM-FATT doesn’t explicitly teach a field of view of the imaging system at a lowest magnification.
	However, Murakami discloses a field of view of the imaging system at a lowest magnification [0206-209].
Since, all are analogous arts addressing optical technology used in an imaging system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of MUM-FATT and Murakami to ensure the different magnification for an image can be properly view and adjusted, thus, improving image viewing quality.

	For claim 22, MUM-FATT discloses all limitation this claim depends on.
	But MUM-FATT doesn’t explicitly teach the following limitation taught by Murakami.
	However, Murakami discloses a characteristic of the one or more characteristics comprises a field of view of the imaging system at a lowest magnification [0206-209].
. 

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MUM-FATT BUK (WO 2009054811 A1) in view of Palella (US Pub. 20150276783 A1).
	For claims 16 and 19, MUM-FATT discloses all limitation this claim depends on.
	But MUM-FATT doesn’t explicitly teach the following limitation taught by Palella.
However, Palella discloses the offset comprises a first offset and in a case that the first offset is not greater than the threshold, the first offset is indicative of the accuracy of the calibration of the GSS (Fig. 5, 702-709) [0136-0138, 0093], and 
wherein the one or more processors are further configured to: 
fit a larger polygon or ellipse to the marking feature in a case that the offset is greater than a threshold (Fig. 5, 702-709) [0136-0138, 0093]; and 
determine a second offset between the center of the larger polygon or ellipse and the predetermined target point, wherein the second offset is indicative of the accuracy of the calibration of the GSS (Fig. 5, 702-709) [0136-0138, 0093].
Since, all are analogous arts addressing optical technology used in an imaging system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of MUM-FATT and Palella to ensure the different calibration offsets for an image system can be properly utilized, thus, improving image correction capabilities. 


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over MUM-FATT BUK (WO 2009054811 A1) in view of Ehrmann (US Pub. 20150346483 A1).
	For claim 23, MUM-FATT discloses commanding the GSS to draw a mark based on a polygon or ellipse of the selected dimension around a predetermined target point associated with the work piece comprises commanding the GSS based on one or more communications transmitted over a network (Fig 1A – 8A item 160-vision detector which is a camera) [0007-8, 0024-27].
But MUM-FATT BUK doesn’t explicitly teach remotely commanding. 
However, Ehrmann discloses remotely commanding the GSS [0008, 0004].
Since, all are analogous arts addressing optical technology used in an imaging system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of MUM-FATT and Ehrmann to ensure remote controlling of an image system can be properly executed, thus, improving user friendliness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 11,135,680 B2 – irradiation devices, machines, and methods for producing three-dimensional components.
	US 2020/0078884 A1 – pertains to laser planarization with in-situ surface topography control and method of planarization, including calibration.
	US 2018/0326485 A1 – pertains to module for additive manufacturing and including galvano driven mirrors and calibration. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642